JONES, J.
Epitomized Opinion
In 1916 one William! Vargo filed an application with the industrial Commission for an adjustment of a claim wherein he represented that he had received certain injuries while working for the Pitts-burg Coal Company. This Company had elected to pay compensation direct to workmen under Section 22 of the Workmen’s Compensation Act. The application was denied by the Commission. Two applications for a re-hearing were filed and the claim on each occasion was again denied. In 1920 Vargo died. His widow filed an application for a re-hearing of the claim and in 1921 the Industrial Commission awarded her $3,927(04. It served notice on the employer to pay the same within 10 days. The Company then filed an action in the Supreme Court seeking to review the award of the Commission. In dismissing the petition, the Supreme Court held, in Official Syllabus, as follows:
1. Section 871-38, General Code, does not authorize an employer to invoke the jurisdiction of this court for the purpose of reviewing an award made by the Industrial Commission under the Workmen’s Compensation Act.
2. Section 27 of the Workmen’s Compensation Act ■ (Section 1465-74 GC.), enacted in 103 Ohio Laws, 82, provides an adequate remedy by due course of law, whereby an employer, when sued for the compensation fixed, may contest all jurisdictional facts necessary to be determined by the Commission before making an award for compensation.